EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse in Applicant’s reply filed 08/31/21.  
Accordingly, claims 1-10 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to sufficiently disclose, teach and/or suggest a method and/or system of using a liquid suspension of hollow particles wherein the liquid suspension comprises each of the components as instantly claimed in combination.  Additionally, the references fail to disclose, teach and/or suggest the newly claimed non-ionic surfactant stabilizer selected from the group as claimed in a concentration within the range as claimed.  
US 10,723,934 discloses liquid suspensions of lightweight beads that may be used in combination with cement slurries; the reference, however, fails to disclose, teach and/or suggest at least a non-ionic surfactant stabilizer as instantly claimed used in an amount within the concentration range of claims 11 and 18 in combination with the other elements of the liquid suspension claimed.
US 2005/0087341 discloses surfactants utilized with liquid gelling agent concentrates in an amount up to 2% by weight.  The reference further fails to provide for at least a non-ionic surfactant as instantly claimed in combination with the other elements of the liquid suspension.
As such, the prior art of record fails to sufficiently disclose, teach and/or suggest the method and system instantly claimed.  Claims 11-20 are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
05/26/22